DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2, 13 are objected to because of the following informalities:  “comprises at least of one of” should be “comprises at least [[of]] one of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-20, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardos et al. (US 9,106,712, hereinafter Gardos).

Regarding claim 1, Gardos teaches a computer-implemented method (Gardos Column 5, Line 29), comprising: 
receiving, at a domain name registry (the domain manager may in some implementations reside on a server of an accredited registrar or on a server of a partner website that has made a server of an accredited registrar authoritative for at least plural domain names – Gardos Column 5, Lines 33-37; the registry may authorize other entities, known here as registrars, to conduct domain name registration and other aspects of the management of domain names and IP addresses – Gardos Column 2, Lines 22-25), a request for access (a start screen for the domain manager is illustrated… the operator accessing the domain manager is acting as an agent for a domain name registrant to modify some information about the domain name or perform another domain management function – Gardos Column 5, Lines 49-54) of a shared registration system (SRS) of the domain name registry (the domain manager preferably directly contacts the shared registry system (SRS) to retrieve information about a domain being managed – Gardos Column 6, Lines 41-43), wherein the request originates from a non-registrar service provider (preferred embodiments of the present invention… allow an entity, such as… an unaccredited registrar like an Internet service provider (ISP), to act as agent for a domain name registrant – Gardos Column 4, Lines 48-51), wherein the request comprises an authorization information (such a start screen preferably requests identification and authentication information from the operator to ensure that the agent is authorized – Gardos Column 5, Lines 54-56); 
determining whether the authorization information is valid based on the authorization information and an electronically stored authorization information associated with a domain name (the confirmation from the administrative contact that authorization is proper… note here that the domain manager has accessed information about the administrative contact for the domain name… some of the domain information may be stored within a database associated with or accessible from the domain manager – Gardos Column 6, Lines 28-39); and 
allowing the non-registrar service provider access to a subset of domain management functions of the SRS based on a determination that the authorization information is valid (upon authorization, the domain manager recognizes the operator as the authoritative zone and technical contact for that domain name – Gardos Column 6, Lines 31-33; different users of the domain manager may have the ability to access different levels of functionality… practice of less than all of the functionality of the domain manager is an anticipated practice of the present invention – Gardos Column 7, Lines 3-7).

Regarding claim 2, Gardos teaches wherein the subset of domain management functions comprises at least [[of]] one of: create, renew, transfer, delete, or update domain data (operators of domain manger can edit the IP address and create “A Record” host entries – Gardos Column 7, Lines 41-44).

Regarding claim 3, Gardos teaches wherein the subset of domain management functions excludes at least one of: create, renew, transfer, delete, or update domain data (different users of the domain manager may have the ability to access different levels of functionality… practice of less than all of the functionality of the domain manager is an anticipated practice of the present invention – Gardos Column 7, Lines 3-7; operators of domain manger can edit the IP address and create “A Record” host entries – Gardos Column 7, Lines 41-44; in this case, “renew, transfer, and delete domain data” functions are excluded by omission).

Regarding claim 4, Gardos teaches wherein the subset of domain management functions comprises domain management functions on at least one of: Name Server (NS) records, Address (A, AAAA) records (operators of domain manger can edit the IP address and create “A Record” host entries – Gardos Column 7, Lines 41-44), Delegation Signer (DS) records, Canonical Name (CNAME) records, or Mail Exchange (MX) records.

Regarding claim 5, Gardos teaches wherein the subset of domain management functions excludes domain management functions on at least one of: Name Server (NS) records, Address (A, AAAA) records, Delegation Signer (DS) records, Canonical Name (CNAME) records, or Mail Exchange (MX) records (different users of the domain manager may have the ability to access different levels of functionality… practice of less than all of the functionality of the domain manager is an anticipated practice of the present invention – Gardos Column 7, Lines 3-7; operators of domain manger can edit the IP address and create “A Record” host entries – Gardos Column 7, Lines 41-44; in this case, “NS, DS, CNAME, MX” records are excluded by omission).

Regarding claim 6, Gardos teaches wherein the subset of domain management functions comprises functions specified by at least one of a registrar for the domain name or the domain name registry (operators… can edit zone file information for a domain name only if the domain name lists the domain manager’s server as authoritative for the domain name [maps to functions specified by the domain name registry] – Gardos Column 7, Lines 21-24; when the domain manager is recognized as authoritative, the domain manager preferably displays functions options… including IP, alias, MX, SOA and all [maps to functions specified by the domain name registry] – Gardos Column 7, Lines 33-35).

query.  A Whois database is a database maintained by a registrar that contains information about the domain names registered through the registrar – Gardos Column 10, Lines 4-8), or a transfer query function.

Regarding claim 8, Gardos teaches wherein the subset of domain management functions comprises at least one domain management function for performing at least one non-registry and non-registrar service (for example, the partner website might be a website hosting service or an Internet Service Provider [examples of non-registry and non-registrar service], either of which might offer domain management services as a convenience to their customers [example of the same server providing both registry/registrar and non-registry/non-registrar service at the same time] – Gardos Column 12, Lines 11-14; it is desirable that the domain manager implemented on the partner website 103 has functionality similar to that of the domain manager 102 within the accredited server environment 100 [partner website is also domain manager] – Gardos Column 12, Lines 18-21).

Regarding claim 9, Gardos teaches wherein the subset of domain management functions comprises at least one domain management function for providing at least one of: a website hosting service (for example, the partner website might be a website hosting service or an Internet Service Provider, either of which might offer domain management services as a convenience to their customers – Gardos Column 12, Lines 11-14; it is desirable that the domain manager implemented on the partner website 103 has functionality similar to that of the domain manager 102 within the accredited server environment 100 [partner website is also domain manager] – Gardos Column 12, Lines 18-21), a Domain 

Regarding claim 11, Gardos teaches wherein determining whether the authorization information is valid comprises comparing the authorization information with the electronically stored authorization information (determining whether the operator is authorized to make changes to the domain name information further comprises comparing the user name, domain name, and the password with information from the shared registry system – Gardos Claim 13).

Regarding claim 12, the system comprises the same limitations as the method disclosed in claim 1, so the same rejection rationale is applicable.  Furthermore, Gardos teaches a system comprising a processing system of a device comprising one or more processors, and a memory system comprising one or more computer-readable media (a domain name management system… said system comprising: a processor and a memory – Gardos Claim 1).

Regarding claim 13, the system comprises the same limitations as the method disclosed in claim 2, so the same rejection rationale is applicable.

Regarding claim 14, the system comprises the same limitations as the method disclosed in claim 3, so the same rejection rationale is applicable.

Regarding claim 15, the system comprises the same limitations as the method disclosed in claim 4, so the same rejection rationale is applicable.



Regarding claim 17, the system comprises the same limitations as the method disclosed in claim 6, so the same rejection rationale is applicable.

Regarding claim 18, the system comprises the same limitations as the method disclosed in claim 7, so the same rejection rationale is applicable.

Regarding claim 19, the system comprises the same limitations as the method disclosed in claim 8, so the same rejection rationale is applicable.

Regarding claim 20, the system comprises the same limitations as the method disclosed in claim 9, so the same rejection rationale is applicable.

Regarding claim 22, the system comprises the same limitations as the method disclosed in claim 11, so the same rejection rationale is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gardos in view of Katsube et al. (US 2004/0249961, hereinafter Katsube).

Regarding claim 10, Gardos does not teach further comprising: generating a random key; and transmitting the random key to a registrar, wherein the electronically stored authorization information comprises the random key.
Katsube, however, in the same field of endeavor, teaches a system where a registration server 142 receives a message from a device, generates a user ID and password, then sends the device ID, user ID, and password generated to a database server 144, where the database server 144 stores the device ID, the user ID and the password received so that they can be associated with each other (Katsube ¶0295); the user receives a message (Katsube ¶0300) and writes down the user ID and password according to the message (Katsube ¶0301); the stored device ID and password information is later used to check whether a received device ID and password matches the stored device ID and password, where access is granted if they match (Katsube ¶0320); passphrases can be random numbers (Katsube ¶0190).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system taught by Gardos to comprise the random key limitations as claimed because it is very convenient for the user if the amount of information to be input is reduced (Katsube ¶0015).

Regarding claim 21, the system comprises the same limitations as the method disclosed in claim 10, so the same rejection rationale is applicable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1, 11, 12, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 14 of U.S. Patent No. 10,542,117. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader versions of the claims of the patent.  For example, claims 1 and 11 of the present application are broader versions of claim 2 of the patent, where the presently claimed limitation “allowing… access to a subset of domain management functions” is a mere rewording of the limitation “allowing access to the functionality… based on a determination that the request for access corresponds to the level of access” in claim 2 of the patent, and the presently claimed limitation “comparing the authorization information with the electronically stored authorization information” is a mere rewording of the limitation “storing a first authorization information… in persistent memory… a comparison of the first authorization information with the second authorization information” in claim 1 of the patent.

Claims 2, 4, 13, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 7, 14, 17 of U.S. Patent No. 10,542,117. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader versions of the claims of the patent.  For example, claim 2 of the present application is a broader version of claim 2+7 of the patent, where the presently claimed “transfer” limitation is a mere rewording of the “publication” limitation of claim 7 of the patent, and claim 4 of the present application recites the same record types as claim 7 of the patent.

Claims 8-9, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, 14, 16 of U.S. Patent No. 10,542,117. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader versions of the claims of the patent.  For example, claim 8 of the present application is a broader version of claim 2+6 of the patent, where the presently claimed “non-registry/non-registrar service” limitation is a broader version of the “providing a web service” limitation of claim 6 of the patent, and claim 9 of the present application recites the limitation “web hosting service”, which is a mere rewording of the “web service” limitation of claim 6 of the patent.

Claims 3, 5, 14, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 14 of U.S. Patent No. 10,542,117 in view of Gardos, as Gardos teaches the presently claimed “excludes” limitation.

Claims 6, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 14 of U.S. Patent No. 10,542,117 in view of Gardos, as Gardos teaches the presently claimed “specified by” limitation.

Claims 7, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 14 of U.S. Patent No. 10,542,117 in view of Gardos, as Gardos teaches the presently claimed “information query function” limitation.

Claims 10, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 15 of U.S. Patent No. 10,542,117 in view of Katsube, as Katsube teaches the presently claimed “random key” limitation.

Conclusion
This is a CONTINUATION of applicant's earlier Application No. 14/844,703, now U.S. Patent No. 10,542,117.  All claims are drawn to the same invention [system/method that provides access to functions of a shared registration system of a domain name registry] claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON Y TSENG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441